823 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Gregory Kent PARKS, Plaintiff-Appellant,v.CENTRAL PRISON HEALTH SERVICES, K-Dorm 1st Shift MedicationNurse on 9/20/86-9/24/86, K-Dorm 1st Shift SickCall Nurse on 9/20/86-9/24/86, Receiving1st Shift Nurse on 9/19/86,Defendants-Appellees.

No. 87-6569
United States Court of Appeals, Fourth Circuit.
Submitted May 29, 1987.Decided July 7, 1987.
Gregory Kent Parks, appellant pro se.
Gail Weis, Office of the Attorney General, for appellees.
Before RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Parks v. Central Prison Health Services, C/A No. 86-1131-CRT (E.D.N.C., April 17, 1987).


2
AFFIRMED.